UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1655


WEST VIRGINIA CWP FUND, As Carrier for Ragland Coal Co.,
Inc.,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; ROGER D. ADKINS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(11-0450 BLA, 11-0450 BLA-A).


Submitted:   May 8, 2014                     Decided:   June 3, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, Tiffany B. Davis, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.   M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Associate Solicitor, Gary
K. Stearman, Rita A. Roppolo, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Leonard J. Stayton, Inez, Kentucky, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          West Virginia CWP Fund seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits to Roger D. Adkins

pursuant to 30 U.S.C. §§ 901-945 (2012).               Our review of the

record   discloses   that       the    Board’s   decision   is     based    upon

substantial     evidence        and    is   without    reversible          error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.       West Va. CWP Fund v. Dir., OWCP, Nos. 11-

0450 BLA, 11-0450 BLA-A (B.R.B. Mar. 23, 2012).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials   before   this    court     and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                        2